 

Exhibit 10.62
FIFTH AMENDMENT TO REDEVELOPMENT AGREEMENT
THIS FIFTH AMENDMENT TO REDEVELOPMENT AGREEMENT (this “Fifth Amendment”) is made
and entered into effective the 23rd day of February, 2011 (“Effective Date”), by
and between LAND CLEARANCE FOR REDEVELOPMENT AUTHORITY OF THE CITY OF ST. LOUIS
(“LCRA”), a public body corporate and politic established pursuant to the Land
Clearance for Redevelopment Authority Law of the State of Missouri and PINNACLE
ENTERTAINMENT, INC., a corporation duly organized and existing under the laws of
the State of Delaware (“Redeveloper” or “Pinnacle”).
RECITALS
A.    On April 22, 2004, LCRA and Redeveloper entered into that certain
Redevelopment Agreement which governed the development of certain real property
described in Exhibit A to the Redevelopment Agreement, which agreement has since
been amended four (4) times (the “Redevelopment Agreement”).
B.    By Complaint filed May 25, 2010, Pinnacle initiated a lawsuit against LCRA
styled Pinnacle Entertainment, Inc. v. Land Clearance for Redevelopment
Authority, et al., Case No. 4:10-cv-00943, in the United States District Court
for the Eastern District of Missouri. By Petition filed the same date, the City
of St. Louis (“City”) initiated a lawsuit against Pinnacle styled City of St.
Louis, et al. v. Pinnacle Entertainment, Inc., et al., Case No. 1022-CC2360,
Circuit Court of City of St. Louis, which lawsuit, on June 11, 2010, was removed
to the United States District Court for the Eastern District of Missouri, where
it was filed as Case No. 4:10-cv-01059. On August 4, 2010, Pinnacle filed notice
of appeal arising from the District Court's Order dated July 15, 2010 in the
United States Court of Appeals for the Eighth Circuit styled Pinnacle
Entertainment, Inc. v. Land Clearance for Redevelopment Authority, et al.,
Appeal No. 10-2859. On September 20, 2010, the lawsuit brought by City was
consolidated with the lawsuit brought by Pinnacle under Case No. 4:10-cv-00943.
The lawsuits brought by Pinnacle and City, and the counterclaims asserted in
such lawsuits, and the appeal brought by Pinnacle referenced herein, are
collectively referred to herein as the “Action.”    
C.    By Settlement Agreement and Mutual release dated February 24, 2011, the
parties settled the Action and all proceedings and claims relating thereto.
D.     The parties now desire to amend the Redevelopment Agreement to provide
for the voluntary reimbursement by Redeveloper of certain legal fees and
expenses (“Litigation Expenses”) incurred by LCRA in the Action for the services
of Stinson Morrison Hecker LLP (“Stinson”), evidence of which has been provided
to Redeveloper.
NOW, THEREFORE, in consideration of the foregoing and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged by
the parties hereto, LCRA and Redeveloper agree as follows:
1.    
Reimbursement. Within five (5) business days of the Effective Date, Redeveloper
shall remit to LCRA the sum of $400,000 as and for the Litigation Expenses (the
“Reimbursement”). It shall be the sole responsibility of LCRA to remit the
Reimbursement to Stinson, provided that Redeveloper shall be contemporaneously
provided with a copy of the payment made to Stinson. Under no circumstances
shall Redeveloper be liable to Stinson for the Litigation Expenses, nor shall
LCRA or the City authorize any action by Stinson on behalf of LCRA or the City
to collect from Redeveloper any legal fees or costs related to the Action.


1

--------------------------------------------------------------------------------

 

2.    
Credit to Redeveloper. Redeveloper shall receive a credit against the Additional
City Services Fee referenced in Section 3.12.2 of the Redevelopment Agreement in
the amount of the Reimbursement, plus interest at a rate of 9.0% per annum from
the Effective Date through January 31, 2013 (the “Credit”). For illustration
purposes only, based on the schedule set forth in Section 3.12.2 of the
Redevelopment Agreement, if Redeveloper is liable for an Additional City
Services Fee of $1,000,000 in Year One, Redeveloper shall only be required to
pay the sum of $1,000,000 less the Credit in full satisfaction of the Additional
City Services Fee in Year One. In the event that the Additional City Services
Fee owed by Redeveloper for Year One is less than the Credit, then the remaining
balance of the Credit shall be applied against any Additional City Services Fee
for subsequent years until exhausted. In the event that the Additional City
Services Fee is not required to be paid by Redeveloper because it has met the
$50 million capital investment commitment as set forth in Section 3.12 of the
Redevelopment Agreement, Redeveloper and LCRA shall promptly negotiate in good
faith to apply the Credit or any remaining balance of the Credit against another
financial obligation of Redeveloper to LRCA or the City. The Additional City
Services Fee shall be paid to LCRA to be used to manage oversight of compliance
with the $50 million capital investment commitment and to support and stimulate
further economic development.

3.    
Full Force and Effect. Except as expressly modified herein all other terms and
conditions of the Redevelopment Agreement remain in full force and effect. In
the event of a conflict between the terms of this Fifth Amendment and the
Redevelopment Agreement, the terms of this Fifth Amendment shall govern.

4.    
Captions and Capitalized Terms. The captions of this Fifth Amendment are
inserted solely for convenience of reference only and do not define, describe or
limit the scope or intent of this Fifth Amendment or any term hereof.
Capitalized terms not otherwise defined herein have the meanings ascribed to
them in the Redevelopment Agreement, as amended.

5.    
Full Force and Effect/Binding Upon Parties/Successors and Assigns. Except as
modified by this Fifth Amendment, the Redevelopment Agreement shall remain in
full force and effect in accordance with the respective terms thereof. The
provisions of this Fifth Amendment shall inure to the benefit of and be binding
upon the parties hereto, their successors and assigns.

 
6.    
Counterparts. This Fifth Amendment may be executed in one or more counterparts,
each of which will be deemed to be an original copy of this Fifth Amendment, and
all of which, when taken together, shall be deemed to constitute one and the
same agreement.

The exchange of copies of this Fifth Amendment and of signature pages by
facsimile transmission or e-mail shall constitute effective execution and
delivery of this Fifth Amendment as to the parties and may be used in lieu of
the original Fifth Amendment for all purposes. Signatures of the parties
transmitted by facsimile or e-mail shall be deemed to be their original
signatures for any purpose whatsoever.
IN WITNESS WHEREOF, the parties have executed this Fifth Amendment as of the
date first written above.
Redeveloper:
 
LCRA:
Pinnacle Entertainment, Inc.
 
Land Clearance for Redevelopment Authority of the City of St. Louis
By:
/s/ John A. Godfrey
 
By:
/s/ Rodney Crim
 
Name:
John A. Godfrey
 
 
Name:
Rodney Crim
 
Title:
Executive Vice President, Secretary and General Counsel
 
 
Title:
Executive Director

 

2